WYLIE, Judge.
When a bankrupt has obtained his final discharge, and a balance of his deposits for fees in the hands of the register has been paid over to the assignee, the balance in such case should be distributed among the creditors who have been returned by the applicant himself, in proportion to the amount of their several claims. If only one creditor has proved his claim, he would have been entitled to full payment, if the fund had been sufficient The question is not, therefore, a question between different creditors contesting over the distribution of a fund which is inadequate to the payment of all; but it is a question whether the money shall be returned to the bankrupt himself, after he has returned a list of creditors to whom he has acknowledged on record that it should be paid. In such case the money should be distributed amongst the creditors, although they have failed to make proof of their claims.